DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 02/24/21 has been acknowledged.
Applicant amended Abstract and Specification to overcome their objections presented by a Non-Final Rejection mailed 11/30/20.
Applicant amended Claims 1 and 11 by incorporating into these independent claims allowable limitations of Claim 9 and cancelled Claim 9. Applicant further amended Claims 2-7 to overcome objections or rejection under 35 U.S.C. 112(b) of these claims presented by the Non-Final Rejection.

Election/Restrictions
This application is in condition for allowance except for the presence of Claims 8 and 10 directed to an invention non-elected without traverse by applicant response to restriction filed 10/30/20.  Accordingly, these claims are cancelled by the Examiner’ Amendment in this Office Action. In addition, please, note that a limitation of Claim 8 is directed to Species 3 or Species 4 (see Restriction Requirements mailed 09/01/20) that do not contain filters sited by Claim 1, and a limitation of Claim 10 conflicts with the amendment made to Claim 1 and citing “white light”.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Hopeton Walker on 03/02/21.

Please, cancel Claims 8 and 10 not chosen for examination without traverse in the Applicant’ response to restriction requirements filed 10/30/20.

Please, amend Claims 1 and 11 as indicated below:
Claim 1.   A display apparatus, comprising:
a plurality of light-emitting elements that constitutes a plurality of pixels, wherein each of the plurality of light-emitting elements is configured to emit white light;
a light guiding/scattering layer on the plurality of light-emitting elements, wherein the light guiding/scattering layer is configured to scatter the light emitted from the plurality of light-emitting elements; 
a reflection partition wall that separates configured to:
separate portions of the light guiding/scattering layer for each of the plurality of pixels, wherein each of the portions corresponds to a respective light-emitting element of the plurality of light-emitting element; and
reflect the light emitted from the plurality of light-emitting elements; and 


Claim 11.    An electronic device, comprising:
a display unit including a plurality of light-emitting elements that constitutes a plurality of pixels, wherein each of the plurality of light-emitting elements is configured to emit white light;
a light guiding/scattering layer on the plurality of light-emitting elements, wherein the light guiding/scattering layer is configured to scatter the light emitted from the plurality of light-emitting elements; 
a reflection partition wall configured to:
separate portions of the light guiding/scattering layer for each of the plurality of pixels, wherein each of the portions corresponds to a respective light-emitting element of the plurality of light-emitting element; and 
reflect the light emitted from the plurality of light-emitting elements;
a plurality of color filters corresponding to a plurality of colors in each of the plurality of pixels, wherein the plurality of color filters is provided above or below the light guiding/scattering layer; and
a display control unit that controls the display unit.


Allowable Subject Matter
Claims 1-7 and 11 are allowed.
Reason for Allowance
The following is an Examiner’ Statement of Reasons for Allowance:  
Re Claim 1: The prior art of record, alone or in combination, fail to anticipate or render obvious all claimed limitations, including: “each of the plurality of light-emitting elements is configured to emit white light”, “a light guiding/scattering layer on the plurality of light-emitting elements”, “a reflection partition wall”, and “a plurality of color filters is provided one of above or below the light guiding/scattering layer”, in combination with other limitations of the claim.
Re Claim 11: The prior art of record, alone or in combination, fails to anticipate or render obvious all claimed limitations, including: “each of the plurality of light-emitting elements is configured to emit white light”, “a light guiding/scattering layer”, “a reflection partition wall”, “the plurality of color filters is provided above or below the light guiding/scattering layer”, and “a display control unit”, in combination with other limitations of the claim.
Re Claims 2-7: Claims 2-7 are allowed due to their dependency on Claim 1.
The prior art of record include: Kim (US 2018/0061894), Iwata (US 2014/0168572), and Lee (US 2016/004130). 
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 03/01/21